Citation Nr: 1825185	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than May 4, 2011 for the grant of service connection for post-traumatic stress disorder (PTSD) with depressive disorder.

2. Entitlement to an evaluation in excess of 10 percent for PTSD prior to July 12, 2012, and 30 percent thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to October 2004 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran filed his claim seeking service connection for PTSD on May 4, 2011. 

2. For the entire period on appeal, the Veteran's PTSD resulted in occupational and social impairment with resulting in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, depression, hypervigilance, and sleep disturbances.

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than May 4, 2011 for the grant of service connection for PTSD have not been met. 38 U.S.C. § 5110 (West 2012); 38 C.F.R. §§ 3.400 (2017).

2. The criteria for an initial evaluation of 30 percent, but not higher, for PTSD prior to July 12, 2012 have been met. An evaluation in excess of 30 percent since July 12, 2012 has not been met.  38 U.S.C. §1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2017). 38 U.S.C. §1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Contentions on appeal:  On May 4, 2011, the Veteran filed a service connection claim for his PTSD and insomnia. In a September, 2011 decision, the RO granted service connection for a PTSD, and assigned an initial evaluation of 10 percent. The RO implemented the decision and assigned an effective date of May 4, 2011, the date the Veteran filed his claim.

The Veteran appealed the September 2011 rating decision arguing that he should be evaluated in excess of 10 percent since August 2010. See September 2011 NOD. He argues that his effective date should correspond to the date he began receiving treatment for his PTSD. In his NOD, he described his service history which included receiving a Bronze Star for his combat actions while in Iraq. He disagrees with a 10 percent evaluation and endorsed that his treatment records reveal symptoms of chronic sleeplessness, flashbacks, intrusive thoughts, mild confusion, and mild memory loss. He contends that these cause greater functional impairment than was recognized by the VA.

In a hearing before the undersigned VLJ, the Veteran testified that his psychiatric symptoms associated with PTSD are more severe that the 10 percent he is assigned from May 4, 2011 to July 12, 2012. See December 2017 Transcript. As to his current rating of 30 percent, he contends that he currently has difficulty in establishing and maintaining social relationships, as evidenced by his divorce and estrangement with his stepdaughter, which he states qualifies him for a 50 percent evaluation for PTSD. He noted current psychiatric symptoms as difficulty with sleep, nightmares, being quick tempered, hypervigilance, depression, and panic attacks.

II. Earlier Effective Date

The effective date for a grant of service connection is governed by 38 U.S.C. § 5110 (2012), as implemented by 38 C.F.R. § 3.400 (2017).  38 U.S.C. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, ...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.§ 5110 (b)(1) states that "the effective date of an award of disability compensation to a Veteran shall be the day following the date of the Veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

The Veteran was discharged from the military in October 2004. He filed his claim for entitlement to service connection for PTSD on May 4, 2011. As per §3.400, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. Here, while the Veteran contends he presented with PSTD symptomatology that was compensable in severity prior to his claim date of May 4, 2011. As a matter of law, the date upon which entitlement arose is the date that the Veteran filed his claim.

Next, the Board will address whether the Veteran is entitled to an evaluation in excess of 10 percent from May 4, 2011 to July 12, 2012 and in excess of 30 percent since July 12, 2012.


II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155  (West 2012); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

PTSD

PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.

A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.

A 30 percent is warranted where the disorder is manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. They are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

Currently, the Veteran's disability rating for PTSD is 10 percent for the period of May 4, 2011 through July 12, 2012, and 30 percent for the period since July 12, 2012.

PTSD from May 4, 2011 to July 12, 2012

For the period of May 4, 2011 through July 12, 2012, the record indicates that the Veteran's PTSD manifested with symptoms of guarding, hypervigilance, depression, impaired sleep, with occupational and social difficulty. No suicidal or homicidal ideation, confusion, or thought disorder were present. GAF score of 66 was assigned, which indicates mild social and occupational impairment.

In an August 2011 VA examination for PTSD, the Veteran was diagnosed with PTSD with depressive disorder. A GAF score of 66 was assigned. He reported being employed as a financial officer. He reported participating on combat during his service in Iraq. He also was exposed to some "dangerous situations" in Bosnia. He was also involved in some "tense situations" which involved securing mass graves, and coming under fire from small arms, mortar, rocket, and sniper weaponry. He specifically noted an incident where he accidentally killed a Reuter's reporter, which caused his stress, although he was cleared of any wrong-doing in the event. The Veteran reported being able to perform his job responsibilities well for a time, but noticed becoming less productive and was less forthright with his supervisors. It was noted that he began mental health treatment in Spring 2011. He was prescribed Trazadone, Prazosin, Citlopram, and Zolpiden, which helped with his symptoms of anxiety and depression. The Veteran reported that he has had flashbacks and dissociative-like symptoms, and has felt guilt and shame associated with the friendly fire incident with the reporter. Additionally, he reported decreased focus, guarding and on nightmares, which have decreased in frequency since he began taking medication. The Veteran reported his symptoms occurred at least several times per week with difficulty falling asleep and staying asleep. The examiner found that the Veteran's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.

In a December 2011 VA examination for TBI and headaches, the Veteran's diagnosis of PTSD with depressive disorder was confirmed. The Veteran was found to not have any cognitive disorder associated with his reported TBI. Symptoms of depressed mood and chronic sleep impairment were endorsed.

The Board finds that an evaluation of 30 percent for PTSD, but not greater than, is warranted for the period of May 4, 2011 to July 12, 2012. 

Since May 4, 2011, the Veteran has manifested with PTSD symptoms that adversely affect his occupational and social functioning. He presented with sleep impairment, which caused him to have difficulty concentrating and performing his work activities as a financial officer optimally. He also reported irritability, which affected his relationship with his peers and his supervisor. The Board finds that these symptoms of PTSD were frequent and severe enough to cause the occupational and social impairments that the Veteran suffered to be "occasional" rather than "transient." 

The Veteran's treatment records indicate that he began counseling for his PTSD symptoms in Spring of 2011. While his symptoms may have improved over the course of treatment, the Board finds that the frequency and severity more closely resembled a 30 percent evaluation. The Board notes that an evaluation of 30 percent under §4.130 allows for satisfactory functioning in general with routine care, conversation, and self-care as normal. It finds that, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of the Veteran's PTSD disability in that his symptoms correlate with those found in the 10 percent and 30 percent evaluations under § 4.130 (2016). As such, doubt will be resolved in favor of the claimant and a higher rating assigned. The Board finds that the Veteran maintained some level of occupational and social functioning during this period; however, it finds that his symptoms were more severe and more frequent, equating to "occasional" impairment, rather than the "transient" symptomatology contemplated by a 10 percent evaluation for PTSD.

The Veteran's PTSD symptoms before June 12, 2012 do not show that the disability exhibits symptoms that warrant a 50 percent or higher evaluation. His symptoms do not manifest in a manner that show difficulty understanding complex commands, impaired short-term and long-term memory, impaired judgment, or impaired abstract thinking. He does have some occupational and social impairment with occasional decrease in work efficiency, but not to the severity that show a consistent reduction in reduced reliability and productivity.

PTSD since July 12, 2012

For the period since July 12, 2012, the record indicates that the Veteran's PTSD manifested with symptoms of guarding, hypervigilance, depression, impaired sleep, with occupational and social difficulty. No suicidal or homicidal ideation, confusion, or thought disorder were present.

In an August 2017 VA examination, the examiner confirmed a diagnosis of PTSD, depression, and anxiety with symptoms of intrusive thoughts, irritability, and sleep difficulties. Memory trouble was reported, but no cognitive disorder was found as per a December 2011 evaluation. The examiner endorsed that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran reported that he was divorced, is estranged from his step-daughter, and shares custody of his son. He acknowledged that this was painful for him. The Veteran maintained employment as a financial officer, but acknowledged that his psychosocial stressors and interpersonal issues have made it more difficult to function. He reported having difficulty with anxiety, impatience, depression, and hypervigilance. Upon examination, the Veteran was found to be mildly anxious. He showed normal comprehension and was alert and oriented to all spheres with a normal thought process and appropriate insight. He was able to maintain activities of daily living including personal hygiene, self-care and household chores, and has been able to maintain occupational pursuits. Thought processes and communication were intact during the clinical interview. He was found to be unable to manage his finances at this time. Risk assessment was determined to be low with no evidence of imminent or acute threat of harm to self or others. The Veteran was noted to be participating in continued mental health treatment.

While the Veteran argues that his PTSD symptomatology include panic attacks and difficulty in establishing and maintaining work and social relationships, the Board finds that the symptoms do not warrant a 50 percent evaluation. The symptoms associated with a 50 percent evaluation include difficulty understanding complex commands, impaired short-term and long-term memory, impaired judgment, and impaired abstract thinking. The Board finds that the Veteran's PTSD symptomatology during this period does not manifest with the frequency and severity to warrant a 50 percent evaluation, which equate to occupational and social impairment with reduced reliability and productivity. The record notes some difficulty in relationships at work and in the home, but not to the level where a 50 percent evaluation most closely resembles the disability. Rather, "occasional" occupational and social impairments due to intermittent periods of inability to perform tasks best describe the Veteran's level of disability for the period since July 12, 2012.



ORDER

An effective date earlier than May 4, 2011 for the grant of service connection for PTSD is denied.

An initial disability rating of 30 percent for PTSD for the period prior to July 12, 2012 is granted.

An initial disability rating for PTSD in excess of 30 percent for the period since July 12, 2012 is denied.



____________________________________________
M.TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


